Citation Nr: 0208622	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 


FINDINGS OF FACT

1.  Right ear hearing impairment is unrelated to service.  

2.  Left ear tinnitus is proximately due to or the result of 
service connected left ear sensorineural hearing loss.

3.  PTSD results in occupational and social impairment with 
deficiencies in most areas, such as work, social, family 
relations and mood, due to such symptoms as near continuous 
intrusive recollections of combat stressors, depression with 
occasional panic, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for impaired hearing 
of the right ear.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

2.  Service connection for tinnitus of the left ear, 
secondary to service-connected left ear hearing impairment is 
warranted.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2001).

3.  The criteria for a schedular evaluation of 70 percent and 
not higher for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

On the entrance audiological evaluation in May 1968, pure 
tone thresholds (converted from the ASA standard in which 
measurements were made to the currently used ANSI standard), 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5
25
20
LEFT
15
10
10
15
10

There is no record that the examination included speech 
audiometry.

A separation examination in May 1970 revealed hearing that 
included the following audiological findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
25
25
LEFT
35
15
25
35
40

Audiological testing in February 1984 revealed the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
35
25
LEFT
25
15
20
45
45

Audiological testing in February 1985 revealed the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
55
65
LEFT
60
45
45
60
65

Results of an examination conducted by a VA hospital years 
after service, in July 1996, revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
40
LEFT
20
25
25
55
60


During a VA examination in March 1997 puretone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
40
40
LEFT
15
10
20
50
55

Speech recognition was measured as 90 percent in the right 
ear and 92 percent in the left ear.  

The veteran maintains that right ear hearing loss had its 
onset in service.  He claims that he was exposed to noise 
during combat, that he experienced trauma in service, 
including being knocked down by a blast that resulted in a 
concussion, and that after his return from Vietnam he 
experienced hearing problems.  The veteran has also submitted 
lay statements wherein individuals have indicated that the 
veteran did not experience ear problems prior to service, but 
that he did experience ear problems upon his return from 
service.

The veteran engaged in combat, and he is competent to report 
that he was exposed to the noise that is an incident as 
combat, consequently, the fact of the noise exposure is 
established.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).  However, the fact of the noise exposure 
does not establish service connection for a current hearing 
impairment disability, because the fact of the exposure is 
not evidence that the current impairment is related to that 
noise.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence suggests the veteran has a hearing impairment in 
the right ear within the regulatory definition, 
notwithstanding that the March 1999 VA examiner opined that 
the veteran might have exaggerated his symptoms.  Assuming, 
for discussion, that the veteran does have impaired hearing 
on the right side, entitlement to service connection for it 
requires that the evidence also establish it was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2001). 

Service medical records reveal the veteran had essentially no 
change in his right side hearing during service.  The 
measurements on entrance show an actual hearing loss, but 
less than a hearing impairment within the legal definition.  
38 C.F.R. § 3.385 (2001).  Thus, the legal presumption that 
the veteran was sound of hearing on the right side on 
entrance is rebutted.  See 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b).

The separation examination does not show an appreciable 
change in right-sided hearing during service, consequently, 
there is no basis to find aggravation in service of the pre-
existing right-sided hearing impairment.  38 C.F.R. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2001).  As on entrance, the 
veteran's hearing impairment on separation was not a 
disability as a matter of law.  38 C.F.R. § 3.385 (2001).  In 
fact, an examination conducted as late as 1984 revealed 
findings that failed to suggest the presence of a disability 
for VA purposes.  The lapse of time between any demonstrable 
change in right-sided hearing weighs strongly against finding 
the current right-sided hearing impairment is related to 
service.

The claims file does not reflect a medical opinion that 
current disability from impaired hearing in the right ear is 
related to acoustic trauma in service.  The veteran, though 
competent and credible in his testimony of noise exposure, 
cannot by his testimony establish the medical relationship 
between events in service and the current status of his 
right-sided hearing.  Likewise, the lay statement in evidence 
purporting familiarity with the veteran's hearing acuity 
before and after service cannot serve as medical evidence of 
a relationship between acoustic trauma in service and the 
veteran's current right-sided hearing.  Lay persons are not 
competent to render medical opinions as evidence of the cause 
of a medical condition See Espiritu v. Derwinksi, 2 Vet. App. 
492 (1992).  

Right ear hearing loss at a level recognized as a disability 
for VA benefits purposes was not demonstrated until many 
years after service, and the claims file lacks a medical 
opinion linking current hearing loss to service.  See Ledford 
v. Derwinski, 3 Vet. App. 87 (1992).  The Board concludes, 
therefore, that right ear hearing loss is unrelated to 
service.  Inasmuch as evidence does not indicate that right 
ear hearing loss might be related to service, no further 
examination or medical opinion is needed in this regard.

B.  Tinnitus

On VA examination in March 1997, the veteran complained of 
constant, high-pitched, ringing tinnitus in both ears, 
greater on the right, first noticed six weeks before the 
examination.  As there is no objective test to disprove the 
existence of tinnitus, the fact of the disorder deemed 
established.

A November 1998 statement from B. O'Quinn Jr., M.D., opined 
that binaural sensorineural hearing loss is the most likely 
etiology of the veteran's chronic tinnitus.  None of the 
subsequent audiological or otolaryngological evidence of 
record contradicts Dr. O'Quinn's opinion.

Disability proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2001).  The evidence is sufficient to 
find entitlement to service connection for left-sided 
tinnitus as proximately due to or the result of service-
connected left-sided hearing loss.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.310(a) (2001).

C.  Post-traumatic Stress Disorder

This appeal arises from an initial rating decision which 
established service connection for the disability at issue 
and which assigned that disability an initial evaluation. 
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Whereas 
the evidence permits an affirmative result to the veteran's 
appeal and permits a uniform, unstaged, rating throughout the 
period under review, there is no prejudice to the veteran in 
the Board's consideration in the first instance of the 
possibility a staged rating.  Bernard v. Brown, 4 Vet. App. 
384, 389 (1993); VAOPGCPREC 16-92.

PTSD is evaluated as 50 percent disabling under diagnostic 
code 9411.  A 50 percent evaluation is warranted if the 
disorder results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where a psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech which is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted if the disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

In March 1997, the veteran underwent a VA examination during 
which an examiner diagnosed PTSD.  The veteran, who indicated 
that he had never received treatment for a psychiatric 
disorder, complained of difficulty sleeping and irritability, 
and characterized his primary activity as watching 
television.  The veteran also indicated that he would go for 
walks with family and friends or play cards with friends.  
Examination revealed the veteran to be neat and clean, his 
affect was sad, and he made only occasional eye contact.  The 
veteran denied thoughts of suicide or psychosis.  The 
examiner, who characterized the veteran as chronically 
depressed to a mild to moderate degree, diagnosed dysthymic 
disorder and assigned a GAF evaluation of 55. 

In September 1998, the veteran sought treatment for PTSD, and 
complained of nightmares, flashbacks, and depression, 
although he denied any psychosis, manias, suicidal ideation, 
or violent behavior.  He was alert and oriented, with a 
congruent affect, although his mood was depressed.  

In October 1998, the veteran presented complaints at a VA 
mental health clinic consisting of problems involving 
sleeping, being in crowds and driving a vehicle.  He also 
complained of angering quickly.  The veteran was oriented, 
alert, friendly, and cooperative, although he appeared 
depressed and withdrawn.  The examiner also described some 
difficulty organizing thoughts secondary to depression.  
Social skills reportedly were good, and the examiner, who 
diagnosed depression and PTSD, assigned a GAF evaluation of 
30.  Subsequent outpatient records reveal apparently 
increasing social isolation.  On November 13, 1998, he was 
noted to be lonely, alone, living alone, and isolated.

In March 1999, the veteran again underwent a VA psychiatric 
examination.  The veteran complained of daily intrusive 
thoughts of Vietnam, of flashbacks, of nightmares, and of 
rage.  He also complained of panic attacks when driving and 
of depressive symptoms.  Social impairment reportedly was 
moderate to severe.  The veteran was casually dressed and 
clean.  He was hyper-alert, hyper-vigilant, tearful, and 
demonstrated a tense mood.  He also was cooperative and 
demonstrated an affect appropriate to content; visual and 
verbal interchanges were good.  The veteran denied psychotic 
experiences, and examination revealed no delusional thinking.  
He denied suicidal or homicidal ideation; his thinking was 
linear, goal-directed, relevant, and logical.  The veteran 
reported problems with memory.  The examiner noted that the 
veteran's perceived memory problems were actually problems 
with concentration.  Insight was fair, and judgment was good.  
The examiner diagnosed PTSD, Vietnam based, moderate to 
severe, with chronic depression, anxiety, suspiciousness, 
anger, social detachment, and feelings of alienation.  The 
examiner assigned a GAF evaluation of 50.

The veteran was admitted to a VA medical facility from 
November 1999 to December 1999 in connection with major 
depression with psychotic features.  The veteran reportedly 
had suicidal thoughts and auditory hallucinations.  A 
November 1999 entry reflects a diagnosis of major depression 
with psychotic features in partial remission and a GAF 
evaluation of  40-50, with a GAF evaluation of 85-90 as the 
"best ever," i.e., establishing a premorbid base line.  A 
contemporaneous entry by a resident reflects a GAF evaluation 
of 21-30 with a GAF evaluation of 51-60 for the prior year.  
On admission, the veteran reportedly demonstrated fair 
hygiene and organized thought processes.  The veteran 
subsequently ceased to express suicidal ideation.  Subsequent 
to his admission, the veteran also denied hallucinations or 
paranoid ideation.  Although his affect initially was 
described as flat, a November 1999 entry describing his 
affect as such reflects that he remained oriented, and in 
December 1999 his affect reportedly was good.  At discharge, 
diagnoses consisted of major depression with psychotic 
features and PTSD; the GAF evaluation assigned was 50 or 50+, 
with a GAF evaluation of 60 for the prior year.  

In April 2000, the veteran received treatment through a VA 
pain clinic.  At that time, he reportedly was neat, clean, 
alert, oriented, cooperative, and appropriate.  

During a VA examination in August 2000, the veteran 
complained of intrusive thoughts, difficulty with 
concentration, hyper-vigilance, and survivor guilt.  He also 
complained of flashbacks and panic attacks.  He indicated 
that he once attempted suicide in November 1999 by taking 12 
Valium tablets and then driving to VA for psychiatric 
admission.  The veteran also complained of a "terrible 
temper" and expressed homicidal ideation; however, the 
examiner indicated that the veteran's demeanor was "rather 
passive" and attributed the veteran's description of a 
violent temper and of homicidal ideation to an effort to prop 
up the veteran's self-esteem.  The veteran was administered a 
number of tests, including of memory and of malingering.  
According to the examiner, testing revealed a pattern of 
exaggerated symptoms; the examiner concluded that "self-
report of symptoms during the interview was similarly 
exaggerated."  The diagnosis was PTSD, chronic, moderate to 
severe, chronic, depression, anxiety, suspiciousness, social 
detachment, and feelings of alienation.  The examiner 
assigned a GAF evaluation of 50.  

The veteran was admitted to a VA facility again from February 
2001 to March 2001.  The veteran complained of depression, as 
well as of flashbacks, panic attacks, and nightmares.  He 
complained of intrusive recollections, stating, "I just keep 
thinking about Vietnam."  On admission, the veteran was 
dressed casually and was cooperative.  His responses were 
logical, although he was characterized as possibly 
psychomotor retarded and lacking spontaneity; his affect was 
restricted.  He denied suicidal or homicidal ideation, and 
his insight and judgment were adequate.  Diagnoses included 
PTSD, major depressive disorder, and alcohol and cannabis 
dependence, in sustained full remission.  The GAF evaluation 
at discharge was 50.  

Treatment records reflect that the veteran has continued to 
receive outpatient care.  In August 2001, the veteran 
reportedly was mildly depressed, although lacking suicidal 
ideation.  His complaints have included occasional panic 
attacks, crying spells, and nightmares.  On September 13, 
2001, he was seen complaining of increased symptoms since the 
events of two days before, referencing the terrorist attacks 
in New York and at the Pentagon.  For several months 
thereafter, he complained of heightened symptoms, in November 
2001 explaining them as in reaction to the bombing of 
Afghanistan by the United States.

The evidence before the Board reflects that the predominant 
and most significant manifestation of the veteran's PTSD is 
intrusive recollection of combat, which preoccupy him to an 
extent comparable to continuous depression.  He is 
significantly isolated socially, and his preoccupation with 
intrusive recollection is shown to impair his concentration, 
which he perceives as a memory problem.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 70 to 61 is consistent with some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.   A GAF evaluation 
from 60 to 51 is consistent with moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A GAF evaluation from 41 to 50 contemplates 
serious symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF evaluation of 31 to 40 
suggests some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).

The plurality of GAF evaluations assigned to the veteran's 
disability has been at 50.  He is shown on initial 
examination in March 1997 to have some social engagement with 
family and friends, walking and playing cards and the like, 
but subsequent treatment records report significant social 
isolation.

The March 1999 VA examination report reveals persistent 
chronic impairment in most activities due to intrusive 
recollections that impair the veteran's concentration.  The 
GAF of 50 implies that serious economic consequences result 
from these symptoms.  Although there is some indication of 
exaggeration of symptoms on VA examinations, the depth and 
persistence of symptoms is shown over several years of 
outpatient treatment.  The outpatient treatment record is 
especially probative of the veteran's regular functioning, 
because it represents the impression of clinicians familiar 
with the veteran over time.  The veteran is more likely to be 
frank and unguarded with the familiar clinician than with the 
occasional examiner who is known to be examining for the 
purpose of entitlement to benefits.  The genuineness or 
authenticity of the veteran's symptoms as manifested in daily 
life is a material questions in this case, and the evidence 
on that point is approximately balanced.  The veteran gets 
the benefit of the doubt to the extent that the question of 
the genuineness of symptoms is material to the credibility of 
the evidence of their depth and continuity.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 (2001).

Comparison of the veteran's reports of symptoms and 
examiners' comments over time reveals global functioning from 
June 1998 to the present in a range between 21 and 60.  The 
December 1999 GAF of 60 over the past year appears skewed 
high in contrasts with other GAF scores of 50 and 55 for 
current functioning made during the year to which the 
December 1999 GAF score of 60 refers.  The Board finds a 
contemporaneous view of current global functioning more 
credible than a later retrospective view of the same period.  
In sum, the veteran's global functioning can be seen to vary 
in a range below 55.

Taking a historical view of the veteran's impairment from 
PTSD, as regulation mandates, 38 C.F.R. § 4.2 (2001), 
severity of the symptoms can be seen to vary within a narrow 
range, with significant episodes of increased severity in 
November 1999, February 2001, and September to November 2001.  
The duration of periods of remission and adjustment between 
period of exacerbation are key factors in evaluating the 
actual disablement resulting from mental disability.  
38 C.F.R. § 4.125(a) (2001).  The evidence does not show any 
useful improvement in functional adjustment between 
exacerbations such that the disability rating should be 
higher between the exacerbations than during them.  Id.

Persistence of symptoms is a key element of the 70 percent 
rating criteria.  Even though depression, a listed criterion, 
is not continuously severe, intrusive recollections and other 
symptoms unique to PTSD are both continuos and persistently 
at a severe level, with consequent impairment in most of the 
areas listed as rating criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

Even if the references to the veteran's social activity in 
the March 1997 VA examination report are interpreted to mean 
that his social adjustment is not as impaired as inability to 
maintain social relations, the degree of social impair alone 
is not an appropriate basis for disability rating.  38 C.F.R. 
§ 4.126(a) (2001).  Industrial adaptability is the prime 
criterion in rating disability for VA purposes.  38 C.F.R. 
§§ 3.321(a), 4.1, 4.2, 4.10 (2001).  The regulatory caution 
against rating mental disability solely on social impairment, 
38 C.F.R. § 4.126(b) (2001), serves as well against under-
rating the veteran with better social than industrial 
adaptation as it does the against over-rating the socially 
impaired veteran who function well at work.  Significantly, 
regulation provides for the fact that the disabled may do 
well at home or in comfortable surroundings yet function 
poorly in the employment setting.  See 38 C.F.R. § 4.10 
(2001).  The Board concludes that the predominant GAF of 
about 50 is demonstrative of overall impairment in most areas 
for the entire time under review in this case, consistent 
with a 70 percent rating for PTSD.  Diagnostic Code 9411.

In sum, the evidence reveals an overall disability picture 
that more nearly approximates that of the 70 percent rating 
criteria than of the 50 percent criteria throughout the 
period under review.  38 C.F.R. § 4.7 (2001).

At no time under review has the veteran's PTSD symptoms been 
so severe as to warrant a 100 percent rating.  The single 
episode of clinically significant suicidal ideation was 
brief, rather than persistent as is required for 100 percent 
rating.  The veteran's reports of anger and implied capacity 
for violence have been wholly unrealized.


VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case of the type of evidence needed to 
substantiate his claims.  Furthermore, VA has obtained all 
pertinent evidence identified by the appellant.  The 
appellant has not identified any evidence that could not be 
obtained, and, thus, there is no duty to notify the appellant 
of evidence that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The veteran has been 
afforded adequate examinations, and no further examination is 
necessary. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

Service connection for right sided impaired hearing 
disability is denied.

Service connection for left-sided tinnitus is granted.

A 70 percent disability rating for PTSD from the date of 
service connection is granted, subject to the regulations 
governing payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

